Exhibit 10.2

 



FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of December 23, 2019 (the “Amendment Effective Date”) by and
between Enviva Management Company, LLC, a Delaware limited liability company
(the “Company”), and Shai Even (“Executive”) and supersedes and replaces in its
entirety the Employment Agreement (the “Prior Agreement”) dated June 4, 2018 by
and between the Company and Executive.

 

1.            Employment. During the period commencing on the Amendment
Effective Date and for the duration of the Employment Period (as defined in
Section 4 below) (the “Specified Employment Period”), the Company shall continue
to employ Executive, and Executive shall continue to serve, as Executive Vice
President and Chief Financial Officer of the Company, Enviva Holdings GP, LLC, a
Delaware limited liability company (“Holdings GP”) and the general partner of
Enviva Holdings, LP, a Delaware limited partnership (“Holdings”), and such other
Affiliates of the Company as may be designated by Holdings from time to time.

 

2.            Duties and Responsibilities of Executive.

 

(a)               During the Employment Period, Executive shall devote
Executive’s full business time and attention to the business of the Company and
its Affiliates, as applicable, and will not hold any outside employment or
consulting position. Executive’s duties pursuant to this Agreement will include
those normally incidental to the position identified in Section 1, as well as
such additional duties as may be assigned to Executive by Holdings from time to
time.

 

(b)               Executive represents and covenants that Executive is not the
subject of or a party to any employment agreement, non-competition or
non-solicitation covenant, non-disclosure agreement, or any other agreement,
covenant, understanding, or restriction that would prohibit Executive from
executing this Agreement and fully performing Executive’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities that may now or in the future be
assigned to Executive hereunder.

 

(c)               Executive acknowledges and agrees that Executive owes the
Company and its Affiliates fiduciary duties, including duties of care, loyalty,
fidelity, and allegiance, such that Executive shall act at all times in the best
interests of the Company and its Affiliates and shall not appropriate any
business opportunity of the Company or its Affiliates for Executive. Executive
agrees that the obligations described in this Agreement are in addition to, and
not in lieu of, the obligations Executive owes the Company and its Affiliates
under common law. The Parties acknowledge and agree that Executive may provide
services (including as an executive, employee, director, or otherwise) to
multiple Affiliates of the Company and, in providing such services, Executive
will not be violating Executive’s obligations hereunder so long as Executive
abides by the terms of Sections 7, 8, and 9 below in the course of performing
such services.

 

3.           Compensation.

 

(a)              Base Salary. During the Specified Employment Period, the
Company shall pay to Executive an annualized base salary of $450,000 (the “Base
Salary”) in consideration for Executive’s services under this Agreement, payable
on a not less than biweekly basis, in conformity with the Company’s customary
payroll practices for executives as in effect from time to time.

 





 

 

(b)            Annual Bonus. During the Specified Employment Period, Executive
shall be eligible for discretionary bonus compensation for the 2019 calendar
year and for each subsequent complete calendar year that Executive is employed
by the Company hereunder (each, a “Bonus Year”) pursuant to the applicable
incentive or bonus compensation plan of the Company, if any, that is applicable
to similarly situated executives of the Company (each, an “Annual Bonus”). Each
Annual Bonus shall have a target value that is not less than 120% of Executive’s
Base Salary as in effect on the first day of the Bonus Year to which such Annual
Bonus relates (the “Minimum Target Annual Bonus”); provided, however, that the
Minimum Target Annual Bonus for the 2019 calendar year shall not be less than
120% of Executive’s Base Salary as in effect on the Amendment Effective Date.
The performance targets that must be achieved in order to realize certain bonus
levels shall be established by the Board of Directors of Holdings GP (the
“Holdings Board”) or a committee thereof annually, in its sole discretion, and
communicated to Executive in accordance with terms of the applicable incentive
or bonus plan, if any, or if no such plan has been adopted, within the first 90
days of each applicable Bonus Year following 2019 (the most recently established
target value for Executive’s Annual Bonus is referred to herein as the “Target
Annual Bonus”). Each Annual Bonus, if any, will be paid as soon as
administratively feasible after the Holdings Board or a committee thereof
certifies whether the applicable performance targets for the applicable Bonus
Year have been achieved, but in no event later than March 15 following the end
of such Bonus Year.

 

(c)            Long-Term Incentive Plan. With respect to the 2020 calendar year
and each subsequent calendar year during the Specified Employment Period,
Executive shall be eligible to receive annual awards under the Enviva Partners,
LP equity compensation plan as in effect from time to time (the “LTIP”) with a
target value equal to 250% of Executive’s Base Salary as in effect on the first
day of such calendar year (the “Target Annual LTIP Award”). All awards granted
to Executive under the LTIP, if any, shall be on such terms and conditions as
the board of directors (the “Partners Board”) of Enviva Partners GP, LLC, a
Delaware limited liability company and the general partner of Enviva Partners,
LP (the “MLP”), or a committee thereof shall determine from time to time and
shall be subject to and governed by the terms and provisions of the LTIP as in
effect from time to time and the award agreements evidencing such awards.
Nothing herein shall be construed to give Executive any rights to any amount or
type of grant or award except as provided in such award to Executive provided in
writing and authorized by the Partners Board (or a committee thereof).

 

4.           Term of Employment. The current term of Executive’s employment
under this Agreement is the period that began on June 4, 2018 (the “Term
Commencement Date”) and shall end on the third anniversary of the Term
Commencement Date (the “Current Term”). On the third anniversary of the Term
Commencement Date and on each subsequent anniversary of the Term Commencement
Date thereafter, the term of Executive’s employment under this Agreement shall
automatically renew and extend for a period of 12 months (each such 12-month
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than 60 days prior to the expiration of
the then-existing Current Term or Renewal Term, as applicable. Notwithstanding
any other provision of this Agreement to the contrary, Executive’s employment
pursuant to this Agreement may be terminated at any time in accordance with
Section 6. The period from the Amendment Effective Date through the expiration
of this Agreement or, if sooner, the termination of Executive’s employment
pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

 



2

 

 

5.           Reimbursement of Business Expenses; Benefits. Subject to the terms
and conditions of this Agreement, Executive shall be entitled to the following
reimbursements and benefits during the Employment Period:

 

(a)           Reimbursement of Business Expenses. The Company agrees to
reimburse Executive for Executive’s reasonable business-related expenses
incurred in the performance of Executive’s duties under this Agreement; provided
that Executive timely submits all documentation for such reimbursement, as
required by Company policy in effect from time-to-time. Any reimbursement of
expenses under this Section 5(a) or Section 12 shall be made by the Company upon
or as soon as practicable following receipt of supporting documentation
reasonably satisfactory to the Company (but in any event not later than the
close of Executive’s taxable year following the taxable year in which the
expense is incurred by Executive); provided, however, that, upon the termination
of Executive’s employment with the Company, in no event shall any additional
reimbursement be made prior to the date that is six months after the date of
such termination (or, if earlier, prior to the date of Executive’s death) to the
extent such payment delay is required under Section 409A(a)(2)(B) of the
Internal Revenue Code. In no event shall any reimbursement be made to Executive
for such expenses incurred after the date that is five years after the date of
the termination of Executive’s employment with the Company. Executive is not
permitted to receive a payment in lieu of reimbursement under this Section 5(a)
or Section 12.

 

(b)            Benefits. Executive shall be eligible to participate in the same
benefit plans or fringe benefit policies in which other similarly situated
Company employees are eligible to participate, subject to applicable eligibility
requirements and the terms and conditions of such plans and policies as in
effect from time to time. The Company shall not, by reason of this Section 5(b),
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such plan or policy, so long as such changes are similarly
applicable to similarly situated Company employees generally.

 

6.            Termination of Employment.

 

(a)           Company’s Right to Terminate Executive’s Employment for Cause. The
Company shall have the right to terminate Executive’s employment at any time for
Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

(i)              material breach of any policy established by the Company or any
of its Affiliates that (x) pertains to health and safety and (y) is applicable
to Executive;

 

(ii)             engaging in acts of disloyalty to the Company or its
Affiliates, including fraud, embezzlement, theft, commission of a felony, or
proven dishonesty; or

 

(iii)            willful misconduct in the performance of, or willful failure to
perform a material function of, Executive’s duties under this Agreement.

 



3

 

 

(b)           Company’s Right to Terminate for Convenience. The Company shall
have the right to terminate Executive’s employment without Cause, at any time
and for any reason or no reason at all.

 

(c)           Executive’s Right to Terminate for Good Reason. Executive shall
have the right to terminate Executive’s employment with the Company at any time
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

 

(i)             a material diminution in Executive’s authority, duties, title,
or responsibilities;

 

(ii)            a material diminution in Executive’s Base Salary, Minimum Target
Annual Bonus, or Target Annual LTIP Award;

 

(iii)           the relocation of the geographic location of Executive’s
principal place of employment by more than 100 miles from the location of
Executive’s principal place of employment as of the Amendment Effective Date; or

 

(iv)           the Company’s delivery of a written notice of non-renewal of this
Agreement to Executive.

 

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of Executive’s employment
must have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of
Executive’s employment must occur within 30 days after the end of such cure
period.

 

(d)          Death or Disability. Executive’s employment with the Company shall
terminate upon the death or Disability of Executive. For purposes of this
Agreement, a “Disability” shall exist if Executive is unable to perform the
essential functions of Executive’s position, with reasonable accommodation (if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues for a period in excess of 90 days, whether consecutive
or not, in any period of 365 consecutive days. The determination of a Disability
will be made by the Company after obtaining an opinion from a doctor of the
Company’s choosing. Executive agrees to provide such information and participate
in such examinations as may be reasonably required by said doctor in order to
form his or her opinion. If requested by the Company, Executive shall submit to
a mental or physical examination to be performed by an independent physician
selected by the Company to assist the Company in making such determination.

 

(e)          Executive’s Right to Terminate for Convenience. Executive shall
have the right to terminate Executive’s employment with the Company for
convenience at any time upon 60 days’ advance written notice to the Company;
provided that if Executive provides a notice of termination pursuant to this
Section 6(e), the Company may designate an earlier termination date than that
specified in Executive’s notice. The Company’s designation of such an earlier
date will not change the nature of Executive’s termination, which will still be
deemed a voluntary resignation by Executive pursuant to this Section 6(e).

 



4

 

 

(f)           Effect of Termination.

 

(i)             If Executive’s employment hereunder shall terminate (1) pursuant
to Section 4 at the expiration of the then-existing Current Term or Renewal
Term, as applicable, as a result of a non-renewal of this Agreement by Executive
or (2) pursuant to Section 6(a) or 6(e), then all compensation and all benefits
to Executive hereunder shall terminate contemporaneously with such termination
of employment, except that Executive shall be entitled to (x) payment of all
earned, unpaid Base Salary within 30 days of Executive’s last day of employment,
or earlier if required by law, (y) reimbursement for all incurred but
unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 5(a) and Section 12, and (z) benefits to which Executive
may be entitled pursuant to the terms of any plan or policy described in
Section 5(b).

 

(ii)           If Executive’s employment terminates (1) pursuant to Section 6(b)
or 6(c) or (2) due to Executive’s death or Disability pursuant to Section 6(d),
then all compensation and all benefits to Executive hereunder shall terminate
contemporaneously with such termination of employment, except that (I) Executive
shall be entitled to receive the compensation and benefits described in clauses
(x) through (z) of Section 6(f)(i); and (II) if Executive executes, on or before
the Release Expiration Date (as defined below), and does not revoke within the
time provided by the Company to do so, a release of all claims in a form
satisfactory to the Company (which shall be substantially similar to the form of
release attached hereto as Exhibit A) (the “Release”)), then, provided that
Executive abides by the terms of Sections 7, 8, 9, 10, and 12:

 

(A)             The Company shall pay to Executive an amount (the “Severance
Payment”) equal to the greater of (x) the product of (A) 1.0 (or, if such
termination occurs within 12 months following a Change in Control (as defined
below), 1.5) and (B) sum of Executive’s Base Salary as in effect on the date of
the termination of Executive’s employment (the “Termination Date”) and
Executive’s Target Annual Bonus as of the Termination Date or (y) the Current
Term Multiplier (as defined below), multiplied by the sum of Executive’s Base
Salary as in effect on the Termination Date and Executive’s Target Annual Bonus
as of the Termination Date. As used herein, the “Current Term Multiplier” means
the number of complete calendar months remaining in the Current Term, if any,
divided by 12. The Severance Payment will be divided into 12 (or, if greater, a
number equal to the number of complete calendar months remaining in the Current
Term) substantially equal installments; provided, however, that if such
termination occurs within 12 months following a Change in Control, the Severance
Payment will be divided into 18 substantially equal installments. On the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after the Termination Date, the Company shall pay to Executive,
without interest, a number of such installments equal to the number of such
installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is 60 days after the Termination Date had the
installments been paid on a biweekly basis commencing on the Company’s first
regularly scheduled pay date coincident with or next following the Termination
Date, and each of the remaining installments shall be paid on a biweekly basis
thereafter; provided, however, that (1) to the extent, if any, that the
aggregate amount of the installments of the Severance Payment and any payments
under Section 6(f)(ii)(C) that would otherwise be paid pursuant to the preceding
provisions of this Section 6(f)(ii)(A) or Section 6(f)(ii)(C), as applicable,
after March 15 of the calendar year following the calendar year in which the
Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess), and (2) all remaining installments of the Severance Payment, if any,
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A) after December 31 of the calendar year following the
calendar year in which the Termination Date occurs shall be paid with the
installment of the Severance Payment, if any, due in December of the calendar
year following the calendar year in which the Termination Date occurs.

 



5

 

 

(B)             All outstanding awards granted to Executive pursuant to the LTIP
prior to the Termination Date that remain unvested as of the Termination Date
shall immediately become fully vested as of the Termination Date; provided,
however, that with respect to any such LTIP awards that were granted subject to
a performance requirement (other than continued service by Executive) that has
not been satisfied and certified by the Partners Board (or a committee thereof)
as of the Termination Date, then (1) if the Termination Date occurs within six
months prior to the expiration of the performance period applicable to such LTIP
award, such LTIP award shall become vested based on actual performance upon the
expiration of such performance period; and (2) if the Termination Date occurs at
any other time during the performance period applicable to such LTIP award, such
LTIP award shall become vested as of the Termination Date based on target
performance.

 

(C)             If Executive timely and properly elects to continue coverage for
Executive and Executive’s spouse and eligible dependents, if any, under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), similar in the amounts and
types of coverage provided by the Company to Executive prior to the Termination
Date, then during the COBRA Continuation Period (as defined below), the Company
shall promptly reimburse Executive on a monthly basis for the entire amount
Executive pays to effect and continue such coverage (“COBRA Benefit”). Each
payment of the COBRA Benefit shall be paid to Executive on the Company’s first
regularly scheduled pay date in the calendar month immediately following the
calendar month in which Executive submits to the Company documentation of the
applicable premium payment having been paid by Executive, which documentation
shall be submitted by Executive to the Company within 30 days following the date
on which the applicable premium payment is paid. Notwithstanding anything in the
preceding provisions of this Section 6(f)(ii)(C) to the contrary, (x) the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage will remain Executive’s sole
responsibility, and the Company will assume no obligation for payment of any
such premiums relating to such COBRA continuation coverage and (y) if the
provision of the benefit described in this Section 6(f)(ii)(C) cannot be
provided in the manner described above without penalty, tax, or other adverse
impact on the Company, then the Company and Executive shall negotiate in good
faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Executive without such adverse impact on the
Company. As used herein, the “COBRA Continuation Period” shall mean the period
beginning on the first day of the first calendar month following the Termination
Date and continuing for a number of months thereafter equal to the greater of
(A) 12 months (or, if such termination occurs within 12 months following a
Change in Control, 18 months) or (B) the number of months remaining in the
Current Term, up to a maximum of 18 months; provided, however, that the COBRA
Continuation Period shall immediately terminate upon the earlier of (1) the time
Executive becomes eligible to be covered under a group health plan sponsored by
another employer (and Executive shall promptly notify the Company in the event
that Executive becomes so eligible) or (2) the date Executive is no longer
eligible to receive COBRA continuation coverage.

 



6

 

 

For purposes of this Section 6(f)(ii), in the event of Executive’s death,
references to Executive (other than in Section 6(f)(ii)(C)) shall include
Executive’s estate, and references to Executive in Section 6(f)(ii)(C) shall
include Executive’s spouse and eligible dependents, if any, who are “qualified
beneficiaries” (within the meaning of COBRA and the regulations thereunder) with
respect to Executive’s death.

 

(iii)           Executive acknowledges Executive’s understanding that if the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Executive, then Executive shall not be
entitled to any payments or benefits pursuant to Section 6(f)(ii). As used
herein, the “Release Expiration Date” is that date that is 21 days following the
date upon which the Company delivers the Release to Executive (which shall occur
no later than seven days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is 45 days
following such delivery date.

 

(iv)           For purposes of this Agreement, a “Change in Control” shall mean
the occurrence of one or more of the following transactions:

 



7

 

 

(A)         the sale or disposal by Holdings of all or substantially all of its
assets to any person other than an Affiliate of Holdings;

 

(B)          the merger or consolidation of Holdings with or into another
partnership, corporation, or other entity, other than a merger or consolidation
in which the unitholders in Holdings immediately prior to such transaction
retain a greater than 50% equity interest in the surviving entity;

 

(C)          the failure of Riverstone Holdings LLC and its Affiliates
(collectively, “Riverstone”) to possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of Holdings,
whether through the ownership of voting securities, by contract, or otherwise;
or

 

(D)          the occurrence of one or more of the following events:

 

(1)          the sale or disposal by the MLP of all or substantially all of its
assets to any person other than an Affiliate of the MLP;

 

(2)          the merger or consolidation of the MLP with or into another
partnership, corporation, or other entity, other than a merger or consolidation
in which the unitholders in the MLP immediately prior to such transaction retain
a greater than 50% equity interest in the surviving entity; or

 

(3)          the failure of Riverstone to possess, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
MLP, whether through the ownership of voting securities, by contract, or
otherwise.

 

(g)                          Meaning of Termination of Employment. For all
purposes of this Agreement, Executive shall be considered to have terminated
employment with the Company when Executive incurs a “separation from service”
with the Company within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code; provided, however, that whether such a separation from service has
occurred shall be determined based upon a reasonably anticipated permanent
reduction in the level of bona fide services to be performed to no more than 25%
of the average level of bona fide services provided in the immediately preceding
36 months.

 

7.           Conflicts of Interest; Disclosure of Opportunities. Executive
agrees that Executive shall promptly disclose to the Holdings Board any conflict
of interest involving Executive upon Executive becoming aware of such conflict.
Executive further agrees that, throughout the Employment Period and for one year
thereafter, Executive shall offer to the Company and its Affiliates, as
applicable, all business opportunities relating to the acquisition, development,
ownership, and operation of facilities that collect, process, and transform
wood-based biomass into renewable energy feedstock, including wood pellets,
regardless of where such business opportunities arise.

 

8.           Confidentiality. Executive acknowledges and agrees that, in the
course of Executive’s employment with the Company, Executive has been provided
with and had access to (and during the Employment Period, Executive will
continue to be provided with, and have access to) valuable Confidential
Information (as defined below). In consideration of Executive’s receipt of and
access to such Confidential Information and in exchange for other valuable
consideration provided hereunder, and as a condition of Executive’s employment
hereunder, Executive agrees to comply with this Section 8.

 



8

 

 

(a)          Executive covenants and agrees, both during the Employment Period
and thereafter that, except as expressly permitted by this Agreement or by
directive of the Holdings Board, Executive shall not disclose any Confidential
Information to any Person and shall not use any Confidential Information except
for the benefit of the Company or any of its Affiliates. Executive shall take
all reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored). The covenants in this
Section 8(a) shall apply to all Confidential Information, whether now known or
later to become known to Executive during the Employment Period.

 

(b)          Notwithstanding Section 8(a), Executive may make the following
disclosures and uses of Confidential Information:

 

(i)             disclosures to other executives or employees of the Company or
its Affiliates who have a need to know the information in connection with the
business of the Company or its Affiliates;

 

(ii)            disclosures and uses that are incidental to Executive’s
provision of services to the Company and its Affiliates consistent with the
terms of this Agreement or that are approved by the Holdings Board;

 

(iii)           disclosures for the purpose of complying with any applicable
laws or regulatory requirements; or

 

(iv)           disclosures that Executive is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law.

 

(c)          Upon the expiration of the Employment Period and at any other time
upon request of the Company, Executive shall surrender and deliver to the
Company all documents (including electronically stored information) and other
material of any nature containing or pertaining to all Confidential Information
in Executive’s possession and shall not retain any such document or other
material. Within 10 days of any such request, Executive shall certify to the
Company in writing that all such materials have been returned to the Company.

 

(d)          All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries, and inventions, whether patentable or not,
that are conceived, made, developed, or acquired by Executive, individually or
in conjunction with others, during the period Executive is or has been employed
or affiliated with the Company or any of its Affiliates (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) that
relate to the Company’s or any of its Affiliates’ business or properties,
products, or services (including all such information relating to corporate
opportunities, business plans, trade secrets, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) is defined as
“Confidential Information.” Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voicemail, electronic databases, maps, drawings, architectural renditions,
models, and all other writings or materials of any type including or embodying
any of such information, ideas, concepts, improvements, discoveries, inventions,
and other similar forms of expression are and shall be the sole and exclusive
property of the Company or its Affiliates and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement.

 



9

 

 

(e)          Nothing in this Agreement shall prohibit or restrict Executive from
lawfully (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law, (ii) responding to any inquiry or legal process directed
to Executive individually from any such Governmental Authorities,
(iii) testifying, participating, or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law, or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Executive shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (x) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law, or (y) is made to Executive’s attorney in relation to a lawsuit for
retaliation against Executive for reporting a suspected violation of law, or
(z) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does this Agreement require
Executive to obtain prior authorization from the Company or its Affiliates
before engaging in any conduct described in this Section 8(e), or to notify the
Company or its Affiliates that Executive has engaged in any such conduct.

 

9.             Non-Competition; Non-Solicitation.

 

(a)          The Company shall continue to provide Executive access to
Confidential Information for use only during the Employment Period, and
Executive acknowledges and agrees that the Company will be entrusting Executive,
in Executive’s unique and special capacity, with continuing to develop the
goodwill of the Company, and in consideration thereof and in consideration of
the continued access to Confidential Information, and as a condition of
Executive’s employment hereunder, Executive has voluntarily agreed to the
covenants set forth in this Section 9. Executive further agrees and acknowledges
that the limitations and restrictions set forth herein, including the
geographical and temporal restrictions on certain competitive activities, are
reasonable in all respects and are material and substantial parts of this
Agreement intended and necessary to protect the Company’s legitimate business
interests, including the preservation of its Confidential Information and
goodwill.

 



10

 

 

(b)          Executive agrees that, during the period set forth in Section 9(c)
below, Executive shall not, without the prior written approval of the Company,
directly or indirectly, for Executive or on behalf of or in conjunction with any
other person or entity of whatever nature:

 

(i)            engage or participate within the Market Area in competition with
the Company in any business in which either the Company or its Protected
Affiliates engaged in, or had plans to become engaged in of which Executive was
aware during the Employment Period or the period set forth in Section 9(c)
below, which business includes the acquisition, development, ownership, and
operation of facilities that collect, process, and transform wood-based biomass
into renewable energy feedstock, including wood pellets (the “Business”). As
used herein, the term “Protected Affiliates” means any Affiliate of the Company
for which Executive provided services during the Employment Period, or about
which Executive obtained Confidential Information during the Employment Period.

 

(ii)           appropriate any Business Opportunity of, or relating to, the
Company or its Affiliates located in the Market Area, or engage in any activity
that is detrimental to the Company or its Affiliates or that limits the
Company’s or an Affiliate’s ability to fully exploit such Business Opportunities
or prevents the benefits of such Business Opportunities from accruing to the
Company or its Affiliates; or

 

(iii)          solicit any employee of the Company or its Affiliates to
terminate his or her employment therewith.

 

(c)          Timeframe of Non-Competition and Non-Solicitation Agreement.
Executive agrees that the covenants of this Section 9 shall be enforceable
during the Employment Period and for a period of one year following the
termination of the Employment Period, regardless of the reason for such
termination.

 

(d)           Because of the difficulty of measuring economic losses to the
Company and its Affiliates as a result of a breach of the foregoing covenants,
and because of the immediate and irreparable damage that could be caused to the
Company and its Affiliates for which they would have no other adequate remedy,
Executive agrees that the foregoing covenant may be enforced by the Company and
its Affiliates, in the event of breach by Executive, by injunctions and
restraining orders and that such enforcement shall not be the Company’s and its
Affiliates’ exclusive remedy for a breach but instead shall be in addition to
all other rights and remedies available to the Company and its Affiliates, both
at law and in equity.

 

(e)           The covenants in this Section 9 are severable and separate, and
the unenforceability of any specific covenant (or any portion thereof) shall not
affect the provisions of any other covenant (or any portion thereof). Moreover,
in the event any court of competent jurisdiction or arbitrator, as applicable,
shall determine that the scope, time, or territorial restrictions set forth in
this Section 9 are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that the court or arbitrator
deems reasonable, and this Agreement shall thereby be reformed.

 



11

 

 

(f)           For purposes of this Section 9, the following terms shall have the
following meanings:

 

(i)              “Business Opportunity” shall mean any commercial, investment,
or other business opportunity relating to the Business.

 

(ii)             “Market Area” shall mean any location or geographic area within
75 miles of a location where the Company or its Affiliates conducts Business, or
has plans to conduct Business of which Executive is aware, during the Employment
Period.

 

(g)          All of the covenants in this Section 9 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.

 

10.          Ownership of Intellectual Property. Executive agrees that the
Company or its applicable Affiliate shall own, and Executive agrees to assign
and does hereby assign, all right, title, and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas, and information authored,
created, contributed to, made, or conceived or reduced to practice, in whole or
in part, by Executive during the period that Executive is or has been employed
or affiliated with the Company or any of its Affiliates that either (a) relate,
at the time of conception, reduction to practice, creation, derivation, or
development, to the Company’s or any of its Affiliates’ business or actual or
anticipated research or development, or (b) were developed on any amount of the
Company’s time or with the use of any of the Company’s or its Affiliates’
equipment, supplies, facilities, or trade secret information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Executive will promptly disclose all Company Intellectual Property to the
Company. All of Executive’s works of authorship and associated copyrights
created during the Employment Period and in the scope of Executive’s employment
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act. Executive agrees to perform, during and after the Employment Period, all
reasonable acts deemed necessary by the Company to assist the Company or its
applicable Affiliate, at the Company’s or such Affiliate’s expense, in obtaining
and enforcing its rights throughout the world in the Company Intellectual
Property. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 

11.           Arbitration.

 

(a)           Subject to Section 11(d), any dispute, controversy, or claim
between Executive and the Company or any of its Affiliates arising out of or
relating to this Agreement or Executive’s employment with the Company or
services provided to any Affiliate of the Company will be finally settled by
arbitration in New York, New York before, and in accordance with the rules for
the resolution of employment disputes then in effect of, the American
Arbitration Association (“AAA”). The arbitration award shall be final and
binding on both parties.

 



12

 

 

(b)          Any arbitration conducted under this Section 11 shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously (and, if
possible, within 90 days after the selection of the Arbitrator) hear and decide
all matters concerning the dispute. Except as expressly provided to the contrary
in this Agreement, the Arbitrator shall have the power to (i) gather such
materials, information, testimony, and evidence as the Arbitrator deems relevant
to the dispute before him or her (and each party will provide such materials,
information, testimony, and evidence requested by the Arbitrator, except to the
extent any information so requested is proprietary, subject to a third-party
confidentiality restriction, or to an attorney-client or other privilege), and
(ii) grant injunctive relief and enforce specific performance. The decision of
the Arbitrator shall be rendered in writing, be final and binding upon the
disputing parties, and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided that the parties agree
that the Arbitrator and any court enforcing the award of the Arbitrator shall
not have the right or authority to award punitive or exemplary damages to any
disputing party.

 

(c)          Each side shall share equally the cost of the arbitration and bear
its own costs and attorneys’ fees incurred in connection with any arbitration,
unless the Arbitrator determines that compelling reasons exist for allocating
all or a portion of such costs and fees to the other side.

 

(d)          Notwithstanding Section 11(a), an application for emergency or
temporary injunctive relief by either party (including any such application to
enforce the provisions of Sections 8, 9, or 10 herein) shall not be subject to
arbitration under this Section 11; provided, however, that the remainder of any
such dispute (beyond the application for emergency or temporary injunctive
relief) shall be subject to arbitration under this Section.

 

(e)           By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVING THEIR RIGHTS TO A
JURY TRIAL.

 

(f)            Nothing in this Section 11 shall prohibit a party to this
Agreement from (i) instituting litigation to enforce any arbitration award or
(ii) joining another party to this Agreement in a litigation initiated by a
person or entity that is not a party to this Agreement.

 

12.          Defense of Claims. Executive agrees that, during the Employment
Period and thereafter, upon reasonable request from the Company, Executive will
cooperate with the Company or its Affiliates in the defense of any claims or
actions that may be made by or against the Company or its Affiliates that relate
to Executive’s actual or prior areas of responsibility, except if Executive’s
reasonable interests are adverse to the Company or its Affiliate(s), as
applicable, in such claim or action. The Company agrees to pay or reimburse
Executive for all of Executive’s reasonable travel and other direct expenses
incurred, or to be reasonably incurred, to comply with Executive’s obligations
under this Section 12, provided Executive provides reasonable documentation of
same and obtains the Company’s prior approval for incurring such expenses.

 



13

 

 

13.          Withholdings. The Company may withhold and deduct from any payments
made or to be made pursuant to this Agreement (a) all federal, state, local, and
other taxes as may be required pursuant to any law or governmental regulation or
ruling and (b) any deductions consented to in writing by Executive.

 

14.          Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define,
or otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. The words “herein,” “hereof,” “hereunder,”
and other compounds of the word “here” shall refer to the entire Agreement and
not to any particular provision hereof. The use herein of the word “including”
following any general statement, term, or matter shall not be construed to limit
such statement, term, or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation,” “but not limited to,” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term, or matter. Unless
the context requires otherwise, all references herein to an agreement,
instrument, or other document shall be deemed to refer to such agreement,
instrument, or other document as amended, supplemented, modified, and restated
from time to time to the extent permitted by the provisions thereof.  All
references to “dollars” or “$” in this Agreement refer to United States
dollars.  Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.

 

15.          Applicable Law; Submission to Jurisdiction. This Agreement shall in
all respects be construed according to the laws of the State of New York without
regard to the conflict of law principles thereof. With respect to any claim or
dispute related to or arising under this Agreement, the parties hereby consent
to the arbitration provisions of Section 11 above and recognize and agree that
should any resort to a court be necessary and permitted under this Agreement,
then they consent to the exclusive jurisdiction, forum, and venue of the state
and federal courts located in New York, New York.

 

16.          Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein; moreover,
this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof. Without limiting the scope of the preceding sentence,
except as otherwise expressly provided in this Section 16, all understandings
and agreements preceding the Amendment Effective Date and relating to the
subject matter hereof (including the Prior Agreement) are hereby null and void
and of no further force or effect, and this Agreement shall supersede all other
agreements, written or oral, that purport to govern the terms of Executive’s
employment (including Executive’s compensation) with the Company or any of its
Affiliates. Executive acknowledges and agrees that the Prior Agreement is hereby
terminated and has been satisfied in full, as has any other employment agreement
between Executive and the Company or any of its Affiliates. In entering into
this Agreement, Executive expressly acknowledges and agrees that Executive has
received all sums and compensation that Executive has been owed, is owed, or
ever could be owed pursuant to the agreement(s) referenced in the previous
sentence and for services provided to the Company and any of its Affiliates
through the date that Executive signs this Agreement, with the exception of any
unpaid base salary for the pay period that includes the date on which Executive
signs this Agreement. Notwithstanding anything in the preceding provisions of
this Section 16 to the contrary, the parties expressly acknowledge and agree
that this Agreement does not supersede or replace, but instead complements and
is in addition to, all equity compensation agreements between Executive and the
Company or any of its Affiliates. This Agreement may be amended only by a
written instrument executed by both parties hereto.

 



14

 

 

17.          Waiver of Breach. Any waiver of this Agreement must be executed by
the party to be bound by such waiver. No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party or any similar or dissimilar provision or condition at the same or
any subsequent time. The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time while such breach continues.

 

18.          Assignment. This Agreement is personal to Executive, and neither
this Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement to any
successor (whether by merger, purchase, or otherwise) to all or substantially
all of the equity, assets, or businesses of the Company, if such successor
expressly agrees to assume the obligations of the Company hereunder.

 

19.         Affiliates. For purposes of this Agreement, the term “Affiliates” is
defined as any person or entity Controlling, Controlled by, or Under Common
Control with the Company. The term “Control,” including the correlative terms
“Controlling,” “Controlled By,” and “Under Common Control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract, or otherwise) of a
person or entity. For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries (a) in the case of a corporation, more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

20.          Notices. Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person, (b)
on the first business day after such notice is sent by air express overnight
courier service, or (c) on the third business day following deposit in the
United States mail, registered or certified mail, return receipt requested,
postage prepaid and addressed, in each case, to the following address, as
applicable:

 

(1)           If to the Company, addressed to:

 

Enviva Management Company, LLC
7200 Wisconsin Ave.
Suite 1000
Bethesda, MD 20814
Attention: General Counsel

 



15

 

 

(2)If to Executive, addressed to the most recent address the Company has in its
employment records for Executive.

 

21.         Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or “.pdf” or similar electronic format,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party, but together signed by both parties hereto.

 

22.         Deemed Resignations. Unless otherwise agreed to in writing by the
Company and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Company, Holdings GP, and each
other Affiliate of the Company, as applicable, (b) an automatic resignation of
Executive from the board of directors (or similar governing body) of the Company
or any Affiliate of the Company (if applicable), and (c) an automatic
resignation from the board of directors or any similar governing body of any
corporation, limited liability entity, or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such Affiliate’s
designee or other representative (if applicable).

 

23.         Effect of Termination. The provisions of Sections 6(f), 7-12, 22,
and 24 and those provisions necessary to interpret and enforce them, shall
survive any termination of the employment relationship between Executive and the
Company.

 

24.         Third-Party Beneficiaries. Each Affiliate of the Company shall be a
third-party beneficiary of Executive’s obligations under Sections 7, 8, 9, 10,
and 22 and shall be entitled to enforce such obligations as if a party hereto.

 

25.          Severability. Subject to Section 9(e), if an arbitrator or court of
competent jurisdiction determines that any provision of this Agreement (or part
thereof) is invalid or unenforceable, then the invalidity or unenforceability of
that provision (or part thereof) shall not affect the validity or enforceability
of any other provision (or part thereof) of this Agreement, and all other
provisions (or part thereof) shall remain in full force and effect.

 



16

 

 

26.          Section 409A. Notwithstanding any provision of this Agreement to
the contrary, all provisions of this Agreement are intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding any provision in this Agreement
to the contrary, if any payment or benefit provided for herein would be subject
to additional taxes and interest under Section 409A if Executive’s receipt of
such payment or benefit is not delayed until the earlier of (i) the date of
Executive’s death or (ii) the date that is six months after the Termination Date
(such date, the “Section 409A Payment Date”), then such payment or benefit shall
not be provided to Executive (or Executive’s estate, if applicable) until the
Section 409A Payment Date. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

[The remainder of this page was left blank intentionally; the signature page
follows.]

 



17

 

 

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.

 



  EXECUTIVE           /s/ Shai Even   Shai Even           ENVIVA MANAGEMENT
COMPANY, LLC           By: /s/ Joseph N. Lane     Joseph N. Lane     Executive
Vice President, Human Capital

 



Signature Page To

First Amended and Restated
Employment Agreement
(Shai Even)

 





 

 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain First Amended and Restated Employment Agreement (the “Employment
Agreement”) dated as of December [•], 2019, by and between Shai Even
(“Executive”) and Enviva Management Company, LLC (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Employment Agreement.

 

(a)           For good and valuable consideration, including the Company’s
provision of certain severance payments (or a portion thereof) to Executive in
accordance with Section 6(f)(ii) of the Employment Agreement, Executive hereby
releases, discharges, and forever acquits (A) the Company, its subsidiaries and
all of its other Affiliates, (B) Enviva Partners GP, LLC, Enviva Partners, LP,
Holdings, Holdings GP, their respective subsidiaries, and their other
Affiliates, and (C) the past, present, and future stockholders, officers,
members, partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors, and assigns of the entities specified in
clauses (A) and (B) above, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including, without limitation,
(1) any alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (ii) Title VII of the Civil Rights
Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) the Immigration Reform
Control Act, as amended; (vii) the Americans with Disabilities Act of 1990, as
amended; (viii) the National Labor Relations Act, as amended; (ix) the
Occupational Safety and Health Act, as amended; (x) the Family and Medical Leave
Act of 1993; (xi) any federal, state, or local anti-discrimination law;
(xii) any federal, state, or local wage and hour law; (xiii) any other local,
state, or federal law, regulation, or ordinance; and (xiv) any public policy,
contract, tort, or common law claim; (2) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in or with respect to a
Released Claim; (3) any and all rights, benefits, or claims Executive may have
under any employment contract, incentive compensation plan, or equity incentive
plan with any Company Party or to any ownership interest in any Company Party
except as expressly provided: (I) in Section 6(f)(ii) of the Employment
Agreement; and (II) pursuant to the terms of any equity compensation agreement
between Executive and a Company Party (including any Award Agreement (as defined
in the LTIP) relating to an award granted to Executive pursuant to the LTIP),
and (4) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any equity compensation agreement
(collectively, the “Released Claims”). In no event shall the Released Claims
include (a) any claim that arises after the date Executive signs this Agreement,
(b) any claim to vested benefits under an employee benefit plan or equity
compensation plan, or (c) any claims for contractual payments under Section 5(a)
or Section 6(f)(ii) of the Employment Agreement. This Agreement is not intended
to indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised, and waived. By signing this Agreement, Executive is bound by it.
Anyone who succeeds to Executive’s rights and responsibilities, such as heirs or
the executor of Executive’s estate, is also bound by this Agreement. This
release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. Notwithstanding the
release of liability contained herein, nothing in this Agreement prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity
Commission, National Labor Relations Board, Occupational Safety and Health
Administration, Securities and Exchange Commission, Financial Industry
Regulatory Authority (FINRA), or any other federal, state, or local governmental
agency, authority, or commission (each, a “Governmental Agency”) or
participating in any investigation or proceeding conducted by any Governmental
Agency. Executive understands that this Agreement does not limit Executive’s
ability to communicate with any Governmental Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Governmental Agency
(including by providing documents or other information to a Governmental Agency)
without notice to the Company or any other Company Party. This Agreement does
not limit Executive’s right to receive an award from a Governmental Agency for
information provided to a Governmental Agency. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 



 EXHIBIT A-1 

 

 

(b)          Executive agrees not to bring or join any lawsuit or arbitration
proceeding against any of the Company Parties in any court relating to any of
the Released Claims. Executive represents that Executive has not brought or
joined any lawsuit or filed any charge or claim against any of the Company
Parties in any court or before any government agency and has made no assignment
of any rights Executive has asserted or may have against any of the Company
Parties to any person or entity, in each case, with respect to any Released
Claims.

 

(c)          By executing and delivering this Agreement, Executive acknowledges
that:

 

(i)             Executive has carefully read this Agreement;

 

(ii)           Executive has had at least [twenty-one (21)] [forty-five (45)]
days to consider this Agreement before the execution and delivery hereof to the
Company [Add if 45 days applies: , and Executive acknowledges that attached to
this Agreement are (1) a list of the positions and ages of those employees
selected for termination (or participation in the exit incentive or other
employment termination program); (2) a list of the ages of those employees not
selected for termination (or participation in such program); and (3) information
about the unit affected by the employment termination program of which
Executive’s termination was a part, including any eligibility factors for such
program and any time limits applicable to such program];

 

(iii)          Executive has been advised, and hereby is advised in writing,
that Executive may, at Executive’s option, discuss this Agreement with an
attorney of Executive’s choice and that Executive has had adequate opportunity
to do so;

 



 EXHIBIT A-2 

 

 

(iv)          Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated in the Employment Agreement and herein; and Executive is signing this
Agreement knowingly, voluntarily, and of Executive’s own free will, and that
Executive understands and agrees to each of the terms of this Agreement; and

 

(v)           With the exception of any sums that Executive may be owed pursuant
to Section 6(f)(ii) of the Employment Agreement, Executive has been paid all
wages and other compensation to which Executive is entitled under the Agreement
and received all leaves (paid and unpaid) to which Executive was entitled during
the Employment Period.

 

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven-day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the General Counsel of the Company before
11:59 p.m., New York, New York time, on the last day of the Release Revocation
Period. If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio. No consideration shall be paid if this Agreement is revoked by
Executive in the foregoing manner.

 

Executed on this            day of                  ,        .

 

 

 



  Shai Even

 



 EXHIBIT A-3 

